Citation Nr: 1528929	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  09-42 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1988 to November 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) in February 2010; a transcript is of record.  He also requested a Board hearing in conjunction with this appeal; after a hearing was scheduled for May 2012, the Veteran withdrew this hearing request.  See 38 C.F.R. § 20.702(e) (2104).

In September 2013, May 2014, and December 2014, the Board remanded this case for additional development.  It now returns for further appellate review.  Subsequent to the March 2015 supplemental statement of the case, the Veteran submitted additional evidence with a waiver of RO consideration; therefore the Board may properly consider the new evidence.  38 C.F.R. § 20.1304 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's service-connected skin disability (pruritis, dermatitis, and lichen infection) does not preclude him from securing and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied by way of a letter sent to the Veteran in February 2009 that informed him of his duty and the VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the February 2009 letter was issued after the initial April 2008 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant notice letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The United States Court of Appeals for Veterans Claims (Court) clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the February 2009 letter was issued, the Veteran's claim was readjudicated in the September 2009 rating decision, the October 2009 statement of the case, the March 2010, November 2013, September 2014, and March 2015 supplemental statements of the case.  Therefore, any defect with respect to the timing of the notice has been cured.  

The duty to assist the Veteran in the development of the claim includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, Social Security Administration (SSA) records, lay statements, and identified post-service treatment records, including VA Vocational Rehabilitation and Employment records pursuant to the December 2014 remand, have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

The Veteran's appeal was remanded by the Board in September 2013 and in May 2014 so that an opinion could be obtained as to whether his skin disability precludes gainful employment.  In its May 2014 and December 2014 decisions, the Board found that neither opinion was supported by a rationale and both are therefore inadequate.  Thus, the claim was again remanded to obtain another addendum opinion, and such an opinion was provided in January 2015.  In a May 2015 appellate brief, the Veteran's representative argues that another remand is necessary because the January 2015 opinion was not provided by a VA vocational specialist, as requested in the December 2014 remand.  While the opinion was not provided by a vocational specialist, the Board finds that the agency of original jurisdiction substantially complied with the December 2014 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The most recent medical opinion is adequate because the examiner discussed the Veteran's education, work experience, and VA Vocational Rehabilitation records and provided a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board thus finds that the opinion is in substantial compliance with the remand directives, regardless of the fact that it was not provided by a vocational specialist.  Moreover, the many relevant VA treatment records, including vocational rehabilitation records, provide sufficient medical evidence of the Veteran's disability pictures and occupational impairment during the appeal period to adjudicate the claim.  

The Veteran has been afforded a hearing before a DRO in which he presented oral argument in support of his TDIU claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the DRO did not note the bases of the prior determination or the elements that were lacking to substantiate the service connection claim.  However, the DRO asked specific questions directed at identifying whether the symptoms of the Veteran's service-connected skin disability prevent him from obtaining gainful employment.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The DRO specifically sought to identify any pertinent evidence not currently associated with the claim, including SSA disability records.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

II.  Analysis

The Veteran has claimed entitlement to a TDIU, asserting that his single service-connected skin disability (pruritus, dermatitis, and lichen infection) is so severe as to preclude gainful employment.  The appeal period begins on April 20, 2006, the date of receipt of the claim from which the pending appeal stems.

The Veteran's skin disability is rated 30 percent disabling prior to November 13, 2007, and 60 percent disabling thereafter.

Since November 13, 2007

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  Thus, the Veteran meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) beginning November 13, 2007.

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and is an adjudicative determination properly made by the Board or the RO.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) 

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, bias, and the Veteran' s demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

The Board finds that the preponderance of the evidence shows that the Veteran's periods of unemployment have not been due to his service-connected skin disability, but rather to substance abuse and nonservice-connected disabilities.  

Numerous VA treatment records show that the Veteran has struggled with substance abuse, primarily cocaine, since 1979.  He has had multiple inpatient treatments with VA.  In VA treatment records dated in August 1997, January 2003, July 2006, et.al, it is noted that he has had trouble finding and keeping jobs because of his cocaine addiction.  He has worked for periods as a cook and as a truck driver.  A November 2002 VA treatment record showed the Veteran was entering his third admission into a residential rehabilitation program for cocaine dependence.  The medical history states that in 2001 he was involved in an accident as a Greyhound bus driver and had been using heavily for one year following that event.  He had not held steady employment since that time.

In a VA treatment record dated in January 2005, the Veteran reported that since the bus accident, he had constant pain in his back, neck and both arms, and that due to this pain "he has been unable to find gainful employment[.  H]e has attended vocational rehab training in the past, with even desk work such as computer work causing neck and arm pain."  The treating physician concluded, "Currently, the patient is not gainfully employed due to his above medical conditions."  

In a March 2005 determination, the SSA found that the Veteran had not engaged in substantial gainful activity since October 3, 2001 (the date of the bus accident).  The Veteran claimed "disability due to mental problems and back, neck, hand, and stomach problems."  The SSA found that the Veteran was disabled due to "PTSD, depressive disorder, lumbar disc herniation and spinal stenosis, lumbar radiculopathy, cervical degenerative disc disease and cervical disc herniation and spinal stenosis."  Significantly, both the Veteran and SSA are silent as to any skin disability.

VA treatment records show that during the appeal period, the Veteran was gainfully employed on several occasions.  In December 2010 he was going to job training sessions once a week.  In June 2011 he reported plans to start driving for a truck company but he had relapsed on cocaine a week prior and knew he would likely be drug screened for a truck driving position.  In June 2012 it was noted that he had been driving a truck for the last year and reported no recent drug usage and that he stayed busy driving the truck.  In August 2013 he stated he was being interviewed for a truck driving job and he had been sober from cocaine since May 2013.  In December 2013 he was "unemployed due to failed hair drug screen."  It appears this occurred following a leave of absence for a surgery and may have been due to post-surgical medication.  In February 2014 the Veteran completed a Compensated Work Therapy (CWT) program intake questionnaire and reported that he is a student on track to graduate with an Associate's Degree in Criminal Justice.  He was currently unemployed but remained sober and was actively seeking employment.  In March 2014 the Veteran stated he had a current valid CDL license and wanted to find a job truck driving, and that he was enrolled in college and scheduled to graduate in the summer.  In April 2014, the Veteran stated he had found a job truck driving and was currently working.  In May 2014 he was still employed as a truck driver and was no longer interested in CWT.  Notably, in none of the vocational rehab or CWT records does the Veteran mention his skin disability, itching, or medications making him too drowsy for work or school.

Thus, affirmative evidence shows that the Veteran's difficulty in securing and maintaining substantially gainful employment are attributable to substance abuse and other nonservice-connected disabilities.  The evidence also affirmatively shows that his skin disability does not prevent employment.  The June 2005 VA skin examiner found that while the hydroxyzine prescribed to treat the Veteran's pruritis makes the Veteran drowsy, there is no functional impairment from the skin disability.  At the January 2008 VA skin examination the Veteran reported that "he is not working because of multiple disabilities, including heart condition, lower back condition and joint condition."  Moreover, he has been gainfully employed for portions of the appeal period.  

The Veteran asserts that he is unemployed due to his skin disability.  Specifically, at the May 2009 VA examination he reported that he had not worked since 2001 because of itching.  At his February 2010 DRO hearing, he testified that he had to drop out of school and could not keep a job driving trucks because his skin medication kept him from concentrating, made him drowsy, and caused absenteeism.  However, he also stated that after the bus accident his nerves, back, and neck kept him from other kinds of work.  (See hearing transcript at 3-4).  An employment record shows that the Veteran was employed from June 2011 to August 2012 as a truck driver but that he was discharged due to an unsatisfactory safety record.  Three accidents were noted, two of which were preventable.  The Veteran wrote next to this, "try to work but cannot stay awake mind is always focus[ed] on scratching."  In lay statements received in October 2013, the Veteran reported that he loses jobs because he is told he is a safety hazard due to his medications making him drowsy, and the mother of two of the Veteran's children states that the Veteran has lost two jobs because of the itching.  In a lay statement received in March 2015, the Veteran stated he could not finish college with vocational rehab because his skin medication keeps him from staying awake and he failed his courses.

The only evidence supporting a finding that the Veteran's periods of unemployment are due to his skin disability is lay reports.  The Board finds these lay reports are not credible because they are inconsistent with the other evidence of record.  Namely, they omit mention of the substance abuse and nonservice-connected mental health, spine, and neurological disabilities that are shown multiple times in the medical and SSA evidence of record to cause his unemployment.

The Board finds that since November 13, 2007, the preponderance of the competent, credible, and probative evidence is against a finding that Veteran's service-connected skin disability precludes him from securing and maintaining substantially gainful employment and entitlement to a TDIU must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

April 20, 2006 to November 12, 2007

Prior to November 13, 2007, the 38 C.F.R. § 4.16(a) criteria are not met, as the Veteran's sole service-connected skin disability was rated 30 percent disabling.  When these criteria are not met, exceptional cases may be submitted to the Director of Compensation and Pension Service for extraschedular consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  The RO did not refer this particular case for extra-schedular consideration; nor does the Board find that such referral is warranted.

Private treatment records from St. Catherine Hospital show that in June 2006 the Veteran was admitted for chest pains and reported that he had used cocaine two weeks prior.  Nonservice-connected disabilities including cervical and lumbar spine, carpal tunnel syndrome, and chronic cocaine abuse were noted but the Veteran denied skin rashes, psoriasis, or eczema.  A July 2006 VA treatment record noted that he has had trouble finding and keeping jobs because of his cocaine addiction.  In July 2007 he was admitted after sustaining a blunt head injury and his drug screen was cocaine positive.  He was noted to be unemployed.

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath, 1 Vet. App. 589.  As discussed in the prior section, the preponderance of the competent, credible, and probative evidence shows that the Veteran was unable to secure and follow a substantially gainful occupation because of his chronic cocaine dependence and nonservice-connected disabilities.  There is no probative evidence that his skin disability had any effect on his employment between April 20, 2006 and November 12, 2007.

As the preponderance of the evidence does not show that he is unable to secure and follow a substantially gainful occupation solely by reason of his service-connected skin disability, the Board does not find that referral for extraschedular consideration is warranted.  38 C.F.R. § 4.16(b).  As the Veteran fails to meet the criteria for a TDIU under either 38 C.F.R. § 4.16(a) or §4.16(b) prior to November 13, 2007, the Board finds that entitlement to a TDIU must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


